Title: From George Washington to Charles Carroll (of Carrollton), 31 July 1791
From: Washington, George
To: Carroll, Charles (of Carrollton)

 

Dear Sir,
Philadelphia, July 31. 1791.

Your favor of the 16 only got to my hands on friday last—Not having my private papers at this place, to refer to, I can say nothing with precision as to the sum, or sums which is due from me on account of my purchase of Clifton’s land—It is highly probable, however, that the information given to you by your Attorney is right—Be the amount, however, what it may, I shall be ready at any moment, to pay the same in cash at this place, or in post notes at Baltimore, or Alexandria, as you shall direct.
But you will please to recollect, my dear Sir, that there is a prerequisite to this payment, which was the original cause, why the money was not paid at the time of the sale—I mean a release of the mortgage, or some conveyance by which the Purchaser should be assured of the legal, or a secure title to the land.
The particulars relative to this transaction are a little out of my recollection at present—but in substance I believe they stand thus—That the land belonging to Clifton, now held by me, was mortgaged as security to—among others—Mr Ignatius Digges who, in this case, acted under, or would take no step without applying to, Mr Carroll, your father; and was the only one of several Mortgagees who refused to quit claim of the land—by which means my legal title to it is yet incomplete.
By to-morrow’s post I will write home for these papers; and, as I have observed before, as soon as the impediment is removed, or I am in any manner made secure, the money shall be paid in either of the ways before mentioned; for it cannot be more your wish than it is my desire to bring the matter to a close. With much esteem and regard, I am dear Sir, Your most obedient humble Servant

G. Washington

